DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 05/24/2021 with respect to claims 1-2, 4-8, 10-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-8, 10-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or The specification discloses in Para [0032] that The lower overall gain reduces the chance that coupling between, for example, the transducer 112 and one or more of the feedforward sensors 402a, 402b, ..., 402N will lead to an instability. This in turn allows for non-ideal placement of one or more of the feedforward sensors 402a, 402b, ..., 402N (e.g., near a location of acoustic leakage that could lead to coupling with the driver, such as near the periphery of the ear-cup or near an acoustic port) but does not provide support for the limitation “wherein a first gain applied to a first input signal and a second gain applied to the second input signal are selected based at least in part on a number of sensors in the signal path and a location of each of the first and second sensors relative to an acoustic leakage point at an ear cup or earpiece of the ANR device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 10-11, 14, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Jorgensen et al (US 2009/0041260 A1) and further in view of Petersen et al (US 2017/0180878 A1).
Regarding claim 1, Goto et al disclose a method comprising: receiving a first input signal representing audio captured by a first sensor disposed in a signal path of an 

Regarding claim 6, Goto et al in view of Jorgensen and further in view of Petersen disclose the method of claim 1, wherein processing the first input signal and the second input signal to generate the drive signal comprises: processing, by a first compensator, the first input signal to generate a first processed signal for the acoustic transducer of the ANR device (Goto et al; Fig 1; filter Cl); processing, by a second compensator, the second input signal to generate a second processed signal for the acoustic transducer of the ANR device (Goto et al; Fig 1; filter C2); and combining the first processed signal and the second processed signal to generate the drive signal for the acoustic transducer (Goto et al; Fig 1; sum 132), but do not expressly disclose .

Regarding claim 10, Goto et al disclose active noise reduction (ANR) device, comprising: a first sensor disposed in a signal path of the device and configured to generate a first audio input signal (Goto et al; Fig 1; mic 112-1); a second sensor disposed in the signal path of the ANR device and configured to generate a second audio input signal (Goto et al; Fig 1; mic 112-2); and at least one compensator configured to receive and process the first audio input signal and the second audio input signal to generate a drive signal for an acoustic transducer of the ANR device (Goto et al; Fig 1; filter Cl -C2), wherein a first gain applied to the first input signal and a second gain applied to the second input signal are selected based at least in part on a number of sensors in the signal path (Goto et al; Fig 1; overall gain 134 is 

Regarding claim 14, Goto et al in view of Jorgensen and further in view of Petersen disclose the device of claim 10, comprising: a first compensator configured to process the first audio input signal to generate a first processed signal for the acoustic transducer of the ANR device (Goto et al; Fig 1; filter C1); a second compensator 

Regarding claim 11, Goto et al in view of Jorgensen and further in view of Petersen disclose the device of claim 10, wherein the signal path is a feedforward signal path, and each of the first sensor and the second sensor comprises a feedforward microphone of the ANR device (Goto et al; Fig 1; mic 112-1 and mic 112-2 are in a feedforward signal path).

Regarding claim 20, Goto et al disclose one or more machine-readable storage devices having encoded thereon computer readable instructions for causing one or more processing devices to perform operations (Unruh et al; Para [0051]) comprising: receiving a first input signal representing audio captured by a first sensor disposed in a signal path of an active noise reduction (ANR) device (Goto et al; Fig 1; mic 112-1); receiving a second input signal representing audio captured by a second sensor disposed in the signal path of the ANR device (Goto et al; Fig 1; mic 112-2); and processing the first input signal and the second input signal to generate a drive signal for an acoustic transducer of the ANR device (Goto et al; Fig 1; filter 120), wherein a first gain applied to the first input signal and a second gain applied to the second input signal are selected based at least in part on a number of sensors in the 

Regarding claim 21, Goto et al in view of Jorgensen and further in view of Petersen disclose the method of claim 1, but do not expressly disclose wherein a value of the first gain is different than a value of the second gain. However, Petersen et al 

Regarding claim 22, Goto et al in view of Jorgensen and further in view of Petersen disclose the method of claim 1, but do not expressly disclose wherein the first gain is selected based at least in part on one or more frequencies of the first input signal. However, Petersen et al disclose a hearing device wherein the first gain is selected based at least in part on one or more frequencies of the first input signal (Petersen; Fig 7B; Para [0178]-[0179]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Petersen as microphone processing in the method taught by Goto because both disclosures teach active noise cancellation with plurality of feedforward microphone. The motivation to do so would have been to increase the effectiveness of the system.

Claims 2, 8, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Jorgensen et al (US .
Regarding claim 2, Goto et al in view of Jorgensen and further in view of Petersen disclose the method of claim 1, but do not expressly disclose wherein processing the first input signal and the second input signal to generate the drive signal comprises combining the first input signal and the second input signal to generate a combined input signal applying, using an amplifier, a gain to the combined input signal; and filtering, by the at least one compensator, an output of the amplifier to generate the drive signal for the acoustic transducer. However, Magrath et al disclose an active noise cancellation wherein processing the first input signal and the second input signal to generate the drive signal comprises: combining the first input signal and the second input signal to generate a combined input signal (Magrath et al; Fig 4; sum 22); applying, using an amplifier, a gain to the combined input signal (Magrath et al; Fig 4; amplifier 24); and filtering, by the at least one compensator, an output of the amplifier to generate the drive signal for the acoustic transducer (Magrath et al; Fig 4; compensator 28). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the microphone signal processing taught by Magrath as microphone processing in the method taught by Goto because both disclosures teach active noise cancellation with plurality of feedforward microphone. The motivation to do so would have been to increase the noise reduction accuracy.

Regarding claim 8, Goto et al in view of Jorgensen and further in view of Petersen disclose the method of claim 1, but do not expressly disclose wherein 

Regarding claim 12, Goto et al in view of Jorgensen and further in view of Petersen disclose the device of claim 10, but do not expressly disclose comprising: a combination circuit configured to combine the first audio input signal and the second 

Regarding claim 18, Goto et al in view of Jorgensen and further in view of Petersen disclose the device of claim 10, but do not expressly disclose comprising: a first amplifier configured to apply a first gain to the first audio input signal; a second amplifier configured to apply a second gain to the second audio input signal; and a combination circuit configured to combine the first audio input signal and the second audio input signal to generate a combined input signal, wherein the at least one compensator is configured to process the combined input signal to generate the drive .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Jorgensen et al (US 2009/0041260 A1) and further in view of Petersen et al (US 2017/0180878 A1) and further in view of Magrath et al (US 2011/0130176 A1) and further in view of Park et al (US 2011/0007907 A1).
Regarding claim 13, Goto et al in view of Jorgensen and further in view of Petersen and further in view of Magrath disclose the device of claim 12, but do not expressly disclose wherein the amplifier is part of the compensator. However, Park et al disclose an active noise cancellation wherein the amplifier is part of the at least one .

Claims 4-5, 7, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Jorgensen et al (US 2009/0041260 A1) and further in view of Petersen et al (US 2017/0180878 A1) and further in view of Mohammad et al (US 2019/0378491 A1).
Regarding claim 4, Goto et al in view of Jorgensen and further in view of Petersen disclose the method of claim 1, but do not expressly disclose wherein processing the first input signal and the second input signal to generate the drive signal comprises: applying, using a first amplifier, a first gain to the first input signal to generate a first amplified input signal; filtering, by a first compensator, the first amplified input signal to generate a first processed signal for the acoustic transducer of the ANR device; applying, using a second amplifier, a second gain to the second input signal to generate a second amplified input signal; filtering, by a second compensator, the second input signal to generate a second processed signal for the acoustic transducer of the ANR device; and combining the first processed signal and the second processed signal to generate the drive signal for the acoustic transducer. However, Mohammad et al disclose an active noise cancellation wherein processing the first input signal and the 

Regarding claim 5, Goto et al in view of Jorgensen and further in view of Petersen and further in view of Mohammad et al disclose the method of claim 4, but do not expressly disclose wherein the first compensator applies one or more filters to the first amplified input signal and the second compensator applies one or more filters to the second amplified input signal that are different from the one or more filters applied to the first amplified signal. However, Mohammad et al disclose an active noise cancellation 

Regarding claim 7, Goto et al in view of Jorgensen and further in view of Petersen disclose the method of claim 6, but do not expressly disclose wherein the first compensator applies a first gain and one or more filters to generate the first processed signal and the second compensator applies a second gain and one or more filters to generate the second processed signal. However, Mohammad et al disclose an active noise cancellation wherein the first compensator applies a first gain and one or more filters to generate the first processed signal (Mohammad et al; Fig 3; 306 and 308) and the second compensator applies a second gain and one or more filters to generate the second processed signal (Mohammad et al; Fig 3; 316 and 318). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation filter taught by Mohammad as active noise cancellation compensator in the method taught by Goto because both disclosures 

Regarding claim 15, Goto et al in view of Jorgensen and further in view of Petersen disclose the device of claim 14, but do not expressly disclose wherein the first compensator applies a first gain and one or more filters to generate the first processed signal and the second compensator applies a second gain and one or more filters to generate the second processed signal. However, Mohammad et al disclose an active noise cancellation wherein the first compensator applies a first gain and one or more filters to generate the first processed signal (Mohammad et al; Fig 3; filter and gain for first sensor 106B) and the second compensator applies a second gain and one or more filters to generate the second processed signal (Mohammad et al; Fig 3; filter and gain for second sensor 106B). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation filter taught by Mohammad as active noise cancellation compensator in the method taught by Goto because both disclosures teach active noise cancellation with plurality of feedforward microphone. The motivation to do so would have been to provide a plurality of noise cancellation option to the user of the active noise cancellation device.

Regarding claim 16, Goto et al in view of Jorgensen and further in view of Petersen disclose the device of claim 10, but do not expressly disclose comprising: a first amplifier configured to apply a first gain to the first audio input signal to generate a 

Regarding claim 17, Goto et al in view of Jorgensen and further in view of Petersen and further in view of Mohammad disclose the device of claim 16, but do not expressly disclose wherein the first compensator applies one or more filters to the first amplified input signal and the second compensator applies one or more filters to the second amplified input signal that are different from the one or more filters applied to the first amplified signal. However, Mohammad et al disclose an active noise cancellation wherein the first compensator applies one or more filters to the first amplified input signal (Mohammad et al; Fig 3; filter 306) and the second compensator applies one or more filters to the second amplified input signal that are different from the one or more filters applied to the first amplified signal (Mohammad et al; Fig 3; filter 316). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the active noise cancellation filter taught by Mohammad as active noise cancellation compensator in the method taught by Goto because both disclosures teach active noise cancellation with plurality of feedforward microphone. The motivation to do so would have been to provide a plurality of noise cancellation option to the user of the active noise cancellation device.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US 2015/0172813 A1) in view of Jorgensen et al (US 2009/0041260 A1) and further in view of Petersen et al (US 2017/0180878 A1) and further in view of Christopher et al (US 2014/0363010 A1).
Regarding claim 19, Goto et al in view of Jorgensen and further in view of Petersen disclose the device of claim 10, but do not expressly disclose wherein the at .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651